Citation Nr: 1547247	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  10-47 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a chronic allergy disability, to include allergic rhinitis.

2.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disability, to include depressive disorder.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a chronic headache disability.

4.  Entitlement to service connection for a chronic allergy disability, to include allergic rhinitis.

5.  Entitlement to service connection for an acquired psychiatric disability, to include depressive disorder.

6.  Entitlement to service connection for a chronic headache disability.

7.  Entitlement to service connection for chronic asthma.

8.  Entitlement to service connection for a chronic right upper extremity disability, to include right humerus enchondroma, right carpal tunnel syndrome, and right lateral epicondylitis.

9.  Entitlement to an evaluation in excess of 10 percent prior to September 27, 2010, and in excess of 20 percent since September 27, 2010, for residuals of compression fracture, L1, with multilevel spondylosis and degenerative disc disease primarily at T12-L1 and at L4-S1 with benign hemangiomas of the thoracic spine.

10.  Entitlement to an evaluation in excess of 10 percent prior to December 10, 2010 and since February 1, 2011, for cervical strain. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from November 1986 to September 1991 and was a member of the Army National Guard from December 1991 to December 1998, the Air Force Reserves from December 1998 to January 2010 with additional periods of active duty from May 2003 to September 2003, August to October 2004, November 2004 to January 2005, and May 2006 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from rating decisions dated in July 2007, April 2010, September 2010, and April 2012 of the Department of Veterans Affairs (VA) Regional Office (RO).

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for an acquired psychiatric disability, a chronic right upper extremity disability, and chronic asthma are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A claim for service connection for allergies was denied by a November 1991 rating decision that was not appealed.

2.  Claims for service connection for rhinitis, depression, and headaches were denied by a March 1999 rating decision that was not appealed.

3.  Evidence submitted subsequent to the November 1991 and March 1999 rating decisions is not cumulative or redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claims for service connection for an allergy disability to include allergic rhinitis, an acquired psychiatric disability, and a headache disability.

4.  There is no clear and unmistakable evidence the Veteran's preexisting allergic rhinitis was not aggravated by active service; the evidence is in equipoise as to whether that pre-existing allergic rhinitis increased in severity during active service.

5.  The evidence is in equipoise as to whether headaches are related to a service-connected disability.

6.  Prior to September 27, 2010, the Veteran's service-connected thoracolumbar disability was not productive of forward flexion limited to 60 degrees or less; the combined range of motion limited to 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; ankylosis; or incapacitating episodes.  

7.  Since September 27, 2010, the Veteran's service-connected thoracolumbar spine disability was not productive of forward flexion limited to 30 degrees or less, ankylosis, or incapacitating episodes.

8.  Prior to December 10, 2010 and since February 1, 2011, the Veteran's service-connected cervical spine disability was not productive of forward flexion limited to 30 degrees; the combined range of motion limited to 170 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; ankylosis; or incapacitating episodes.


CONCLUSIONS OF LAW

1.  The November 2001 rating decision which denied a claim for service connection for allergies is final.  38 U.S.C.A. § 7105(c) (1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

2.  The March 1999 rating decision which denied claims for service connection for rhinitis, depression, and headaches is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

3.  New and material evidence has been received since the November 2001 and March 1999 rating decisions, and the claims of entitlement to service connection for a chronic allergy disability to include allergic rhinitis, an acquired psychiatric disability, and a chronic headache disability are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (2015).

4.  Allergic rhinitis was aggravated in service.  38 U.S.C.A. §§ 1110, 1111, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

5.  A chronic headache disability is causally related to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310 (2015).

6.  Prior to September 27, 2010, the criteria for an evaluation in excess of 10 percent for residuals of compression fracture, L1, with multilevel spondylosis and degenerative disc disease primarily at T12-L1 and at L4-S1 with benign hemangiomas of the thoracic spine were not met. 38 U.S.C.A. §1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).

7.  Since September 27, 2010, the criteria for an evaluation in excess of 20 percent for residuals of compression fracture, L1, with multilevel spondylosis and degenerative disc disease primarily at T12-L1 and at L4-S1 with benign hemangiomas of the thoracic spine have not been met. 38 U.S.C.A. §1155; 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243.

8.  Prior to December 10, 2010 and since February 1, 2011, the criteria for an evaluation in excess of 20 percent for the Veteran's service-connected cervical strain have not been met. 38 U.S.C.A. §1155; 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in November 2006, April 2009, November 2009, February 2010, and June 2012 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  VA also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

New and Material Evidence

In a decision dated in November 1991, the RO denied the Veteran's claim for service connection for allergies on the basis that allergies existed prior to service and were not aggravated by service.  The decision noted that the Veteran had been treated for allergies while on active duty and that there was a history in the record of allergy tests in 1984 and 1985 indicating positive for a number of conditions.  The decision also noted that military treatment was for acute exacerbations which resolved.  The Veteran did not appeal this decision.  New and material evidence was not received with one year of that decision.

In a decision dated in March 1999, the RO denied the Veteran's claim for service connection for allergic rhinitis on the basis that it existed prior to service and that there is no objective evidence of permanent worsening as a result of service.  That decision noted that on the Veteran's entrance examination a history of hay fever was noted.   The decision also noted that seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  In the March 1999 decision, the RO also denied the Veteran's claim for service connection for a depressive disorder (claimed as depression, fatigue, mood swings, and memory loss due to undiagnosed illness) on the basis that it neither occurred in nor was caused by service and was not considered an undiagnosed illness.  In the March 1999 decision, the RO also denied the Veteran's claim for service connection for headaches due to undiagnosed illness on the basis that it neither occurred in nor was caused by service and there was no evidence of prostrating headaches due to an undiagnosed illness to warrant a compensable evaluation.  The Veteran did not appeal this decision.  New and material evidence was not received with one year of that decision.

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  Thus, the November 1991 and March 1999 decisions are final.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  A disability may be found to be service connected on a secondary basis if the claimant demonstrates that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310.

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed unless such evidence is inherently incredible or beyond competence of the witness. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A November 1998 Health Record notes that the Veteran's headaches were both secondary to a helicopter accident and sinuses.  The Veteran underwent VA environmental examination in September 2010 at which time a review of the symptoms was positive for headache from neck pain.  
  
The Veteran was seen in September 2009 for initial evaluation for depression.  After mental status examination, the Veteran was diagnosed as having adjustment disorder with depressed mood.  The examiner noted that the Veteran presented with a chronic dysphoria and other depressive symptoms that had been present for years in response to chronic pain from multiple injuries that had placed fear and physical restrictions on a formerly "independent and athletic" woman and that she had to rely on her family more to complete tasks in the home although that did not appear to bother her as much as feeling that she could not participate in previously-enjoyed family outings/activities.  A September 2009 letter from a private licensed mental health counselor states that the Veteran had been in counseling since April 2009, that she had a diagnosis of Depressive Disorder NOS, and that her physical issues prevented her from getting past her emotional problems.  

The Veteran underwent VA examination on January 2010 at which time the examiner diagnosed the Veteran with allergic rhinitis and opined that although she had allergic rhinitis in Minneapolis, her symptoms had worsened during her military career and that she presently had allergic asthma.

Accordingly, the Board finds that the evidence received subsequent to November 1991 and March 1999 rating decisions is new and material and serves to reopen the claims of service connection for an allergy disability to include allergic rhinitis, an acquired psychiatric disability, and a headache disability.  



Service Connection

The Veteran seeks service connection for a chronic allergy disability and a chronic headache disability.  Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

A Veteran is presumed to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2015). 

Allergies

Diseases of allergic etiology, including allergic rhinitis, may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities.  Service connection must be determined on the evidence as to existence prior to enlistment and, if so existent, a comparative study must be made of its severity at enlistment and subsequently.  Increase in the degree of disability during service may not be disposed of routinely as natural progress, or as due to the inherent nature of the disease.  Seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  The determination as to service incurrence or aggravation must be on the whole evidentiary showing.  38 C.F.R. § 3.380 (2015).

Service treatment records indicate that in September 1988, the Veteran complained of allergies including itchy eyes, sneezing, and runny nose.  A prior history of allergies to dust and ragweed was noted including previous allergy testing conducted by a civilian physician.  The Veteran was diagnosed as having mild allergic rhinitis, and she was placed on a temporary medical suspension for five days.  The Veteran reported to the allergy clinic in January 1990 for evaluation of rhinitis.  The Veteran stated that she had exacerbations throughout the year and described symptoms as water itchy eyes, sneezing, and itchy ear.  The Veteran reported that the symptoms had occurred "all her life" and that she was skin tested in 1984-1985 with subjective positive to ragweed, lambs quarter, and dust.  A skin test was negative for trees, grasses, and molds and positive for weeds, ragweed, cockle berry, and lambs quarter.  Impression was allergic rhinitis seasonal with vasomotor component.  

On the April 1991 Report of Medical History, the Veteran reported chronic or frequent colds and hay fever.  In addition, the examiner noted hay fever and provided a waiver SAR for medication.  In June 1991, the Veteran presented with complaint of allergies for a week.     

In May 1992, the Veteran presented requesting referral to an allergy specialist.  She reported a long-standing history of allergic rhinitis and conjunctivitis.  The Veteran reported that she had been in the Army for seven years and that during her various postings, she had experienced allergic symptoms related to local environments.  The Veteran also reported having had a positive skin test several years prior and noted allergies to ragweed, pollen and various animal feathers and dander.  The Veteran reported that after moving to south Texas seven months prior, she began experiencing symptoms every day instead of seasonally at the prior locations.  The Veteran's reported symptoms of excessive rhinorrhea with post nasal drip and frequent epiphora and lacrimation with itching and swelling of the eyelids.  After physical examination, the Veteran was diagnosed as having allergic conjunctivitis and rhinitis.

The record includes complaints of allergies and diagnoses of allergic rhinitis and seasonal allergies in May 1992, October 1992, January 1993, and November 1993.  
On the December 1993 Report of Medical History, the Veteran reported chronic or frequent colds and hay fever.  In addition, the Veteran reported allergies and hay fever since 1986.  On the December 1993 Report of Medical Examination, the summary of defects and diagnoses noted a history of allergic rhinitis controlled with Seldane and Flonase.  The recommendation was to continue waiver for allergic rhinitis.  

The record includes complaints of allergy symptoms and diagnoses of allergic rhinitis and/or seasonal allergies in July 1996.  On a Report of Medical Examination dated in November 1996, the Veteran reported allergies and hay fever since 1986.

The record includes complaints of allergy symptoms and diagnoses of allergic rhinitis and/or seasonal allergies in September 1998 and December 1998.  The Veteran underwent VA examination in December 1998 at which time she reported that she began to have allergic rhinitis in May of 1998 while stationed at Fort Bragg and continued with episodes of allergic rhinitis with symptoms of runny eyes, runny nose, sneezing, and a cough.  The Veteran reported that she had been treated with Claritin-D and nasal steroids which had improved her symptomatology.  After physical examination of the Veteran, she was diagnosed as having allergic rhinitis; and the examiner noted that the Veteran had had symptoms of allergic rhinitis since 1988 which are improved on Claritin-D. 

The record includes complaints of allergy symptoms and diagnoses of allergic rhinitis and/or seasonal allergies in March 1999, December 1999, February 2002, May 2002, November 2002, August 2003, March 2007, July 2007, October 2007, November 2007, April 2008, May 2007, June 2008, July 2008, February 2009, March 2009, and April 2009.  
 
The Board notes that the record is absent any medical evidence dated prior to the Veteran's entrance into service to include an entrance examination.  As such, the Veteran is presumed to have been in sound condition at the time she entered service.  In order to rebut the presumption of soundness, the Government must show by clear and unmistakable evidence that (1) a Veteran's disability existed prior to service and (2) that the preexisting disability was not aggravated during service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The Federal Circuit has made clear that the Secretary may rebut the second prong of the presumption of soundness by demonstrating with clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition.  Wagner, 370 F.3d at 1096; see also Quirin v. Shinseki, 22 Vet. App. 390, 394-395 (2009).  Clear and unmistakable evidence is a more highly formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).

The Board finds that there is clear and unmistakable evidence that the Veteran had allergies which preexisted service.  In September 1988, the Veteran reported a history of allergies to dust and ragweed as well as previous allergy testing conducted by a civilian physician.  In January 1990, she reported that the symptoms had occurred "all her life" and that she was skin tested in 1984-1985 with subjective positive to ragweed, lambs quarter, and dust.  In this case, the Veteran is competent to report that she underwent allergy testing and that it was positive for allergies to certain substances.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).  In addition, she is credible in her reporting of such allergy diagnoses.  See Fed. R. Evid. 803(4); and Rucker v. Brown, 10 Vet. App. 67, 73 (1997).

VA, however, must show by clear and unmistakable evidence that the pre-existing allergy disorder was not aggravated by service which requires showing either that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096   (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

The Veteran underwent VA examination in January 2010 at which time the examiner did not have access to the claims file.  The Veteran reported that she grew up in Minneapolis, Minnesota and had one allergy episode with swelling of the face and itching eyes.  She was tested and found to be allergic to weeds and trees.  The Veteran reported that she had no further allergy symptoms and was stationed in various areas, including Korea, but that while in Fort Bragg, North Carolina, she began developing severe allergies and was tested for inhalants and pollens and was found to be allergic to all inhalants, pollens, and some foods.  The Veteran also reported that she developed allergic asthma.  After physical evaluation of the Veteran, she was diagnosed as having allergic rhinitis and allergic asthma.  The examiner opined, "It is our opinion that even though she did have allergic rhinitis in Minneapolis, that her symptoms have worsened during her military career and she presently has allergic asthma.  

At a July 2010 VA examination, the Veteran reported a single episode in 1984 and being asymptomatic until 1988 during active service.  The Veteran was diagnosed as having allergic rhinitis and asthma.  The examiner noted that there was no medical documentation to support that the pre-service hay fever/allergies were permanently increased beyond the natural progression in service.

Here, it can be said that the evidence clearly and unmistakably shows that the allergy condition was not aggravated by active duty service.  Therefore, the presumption of soundness has not been rebutted.  

In deciding whether the Veteran's allergic rhinitis was aggravated beyond its normal progress, the Board notes that there is a difference of opinion among the medical professionals.  Accordingly, the Board finds that the competent medical evidence of record, both for and against a finding that the Veteran's allergic rhinitis was aggravated beyond its normal progress during active service is in a state of equipoise.  Accordingly, reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Headaches

With respect to headaches, on the April 1991 Report of Medical History, the Veteran denied ever having a head injury or frequent or severe headaches.  On the August 1991 Report of Medical Examination, the Veteran's head, face, neck and scalp were evaluated as normal.  On the December 1993 Report of Medical History, the Veteran reported a head injury and frequent or severe headaches.  On the December 1993 Report of Medical Examination, the Veteran's head, face, neck and scalp were evaluated as normal.  

In November 1998, in conjunction with a transfer from the National Guard to the Reserves, the Veteran underwent enlistment evaluation.  The examiner noted that the Veteran's headaches were both secondary to the helicopter accident and sinuses.  In January 1999, the Veteran was referred for evaluation of headaches due to an undiagnosed condition.  The Veteran remembered having them during her teenage years.  The Veteran reported that her typical headaches occurred diffusely and in the bifrontal and retro-orbital area.  She was diagnosed as having headaches most consistent with episodic tension-type headaches.  A May 2002 otolaryngology consultation report notes that the Veteran had no recent history of headaches.  A neck disability index questionnaire indicates that the Veteran reported in March 2006 that she had slight headaches infrequently; a May 2006 index indicates that she reported moderate headaches frequently.  An April 2009 neurology clinic note indicates that the Veteran's headaches were mostly posterior.  A May 2009 Medical Board Report notes that the Veteran's headaches were most likely muscle tension headaches.  

The Veteran underwent VA examination in April 2010 at which time she reported that she experienced neck pain which radiated into her head causing headache.  After physical examination, the examiner stated that as the Veteran had multiple risk factors for headaches in addition to cervical strain, including temporomandibular joint dysfunction and chronic sinus problem.  The examiner opined that they were less likely than not caused by, related to, or worsened beyond natural progression by military service or to service-connected cervical strain.

A June 2010 occupational health clinic record indicates that the Veteran was diagnosed as having a headache with an unclear mechanism versus tension triggered by neck.  The Veteran underwent VA environmental examination in September 2010 at which time a review of the symptoms was positive for headache from neck pain.  In September 2012, the Veteran's headaches were noted to be related to eye strain.     

The Board notes that there is a difference of opinion among the medical professionals.  In deciding whether the Veteran's headaches are related to her active duty service or service-connected disability, a more detailed discussion of the specific opinions, credentials of the diagnosticians, and circumstances of opinions in this case would not clarify the matter.  It would merely highlight that there is not a clear, rational basis for the Board to prefer one opinion to another.  Accordingly, the Board finds that the competent medical evidence of record, both for and against a finding that the Veteran's headache disability is related to service or service-connected disability is in a state of equipoise.  Accordingly, reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for already established service-connected disabilities, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran's service-connected thoracolumbar spine disability, residuals of compression fracture, L1, with multilevel spondylosis and degenerative disc disease primarily at T12-L1 and at L4 through S1 with benign hemangiomas of the thoracic spine, has been rated as 10 percent disabling prior to September 27, 2010 and 20 percent disabling since September 27, 2010.  The veteran's service-connected cervical spine disability, cervical strain, has been rated as 10 percent disabling apart from the temporary total rating assigned from December 10, 2010 to January 31, 2011, pursuant to 38 C.F.R. § 4.30 for microscopic C5-C6 decompression anterior cervical discectomy, osteophytectomies, and foraminotomies to decompress the spinal cord and nerve roots.  

The rating criteria for diseases and injuries of the spine are contained in 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (for, respectively, vertebral fracture or dislocation; sacroiliac injury and weakness; lumbosacral or cervical strain; spinal stenosis; spondylolisthesis or segmental instability; ankylosing spondylitis; spinal fusion; degenerative arthritis of the spine; and intervertebral disc syndrome).  In pertinent part, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following apply:

Forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.

Forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30 percent rating.

Note (1):Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):(See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (6):Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when all disabilities are combined under §4.25.

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, a 10 percent rating is warranted.

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent rating is warranted.

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent rating is warranted.

Note(1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note(2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 

Thoracolumbar Spine

The Veteran's latest claim for an increased rating for her thoracolumbar spine disability was received in October 2006.  As noted above, a 20 percent evaluation has been assigned effective September 27, 2010.

Prior to September 27, 2010, the Veteran's service-connected thoracolumbar disability was not productive of forward flexion limited to 60 degrees; the combined range of motion limited to 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; ankylosis, or incapacitating episodes.  

In October 2005, physical examination demonstrated no real paraspinous, no pain over the greater trochanters, and no pain with internal/external rotation of the hips.  Straight leg raising was negative.  Motor exam was 5/5, sensation was intact to pinprick and light touch.  Deep tendon reflexes were trace in knees and ankles.  The examiner's impression was multilevel lumbar degenerative disk disease.  

Chiropractic Associates records show full range of motion in December 2005; flexion to 80 degrees, extension to 40 degrees, and right and left flexion to 40 degrees in February 2006; flexion to 80 degrees, extension to 50 degrees, and right and left lateral flexion to 50 degrees in March 2006; and full range of motion in all planes in May 2006.  Other private chiropractic records indicate that the Veteran demonstrated thoracolumbar spine flexion to 100 degrees, extension to 30 degrees, and right and left lateral flexion to 40 degrees in August 2006; full range of motion in February 2007; flexion to 90 degrees, extension to 30 degrees, and right and left lateral flexion to 30 degrees in June 2008.

The Veteran underwent VA examination in June 2007 at which time she reported undergoing weekly adjustments since 2004 and that she had been seen and treated once a week for the prior 12 months.  The Veteran reported symptoms of constant mid to lower back pain rated as 4 /10 on the pain scale rating down the right leg to the thigh and across the mid to lower back.  She also reported flare ups occurring two to three times a week rated as 7/10 on the pain scale lasting eight hours at a time usually precipitated by bending and scrubbing the floor or working in the garden and eased by lying on her back, taking amitriptyline, tizanidine, and Lyrica.  The Veteran denied any assistive devices.  She denied any prescribed bedrest over the prior 12-month period.  

Physical examination demonstrated normal posture and gait.  Strength testing to gravity and resistance was within normal limits for age and bilaterally equal.  Heel toe heel toe walk was without difficulty.  Neck and spine were without deformity or tenderness.  There were spasms in the lumbar paravertebral spinous musculature with range of motion.  Sensory was symmetrical and equal in all areas to pinprick and dull and light touch.  Deep tendon reflexes were symmetric and equal bilaterally.  Straight leg raise was negative bilaterally.  On repetitive range of motion after three repetitions, there was pain on motion but no redness, warmth, edema, or deformity.  Thoracolumbar forward flexion was to 70 degrees; extension was to 30 degrees; left and right lateral flexion was to 30 degrees left and right lateral rotation to 45 degrees.  The examiner noted that additional limitation of function due to repetitive use or flare ups cannot be determined without resorting to mere speculation.  The Veteran was diagnosed as having developmental thoracic vasculature findings of no clinical significance, hemangiomata most likely congenital, and mild arthritic changes shown by x-ray as well as residuals of compression fracture L1 with multilevel spondylosis and degenerative disk disease primarily at T12, L1, and L4-S1 without objective findings of radiculopathy. 

Health records from 96th Medical Group show full range of motion of the lumbosacral spine in June 2010.  

Considering the evidence, the Board finds that prior to September 27, 2010, the manifestations of the Veteran's thoracolumbar disability did not approach the severity contemplated for a rating higher than 10 percent.  Even considering limited motion due to pain and on repetitive testing, forward flexion was consistently greater than 60 degrees, and the combined range of thoracolumbar motion was consistently greater than 120 degrees.  Although there were myospasms noted in the lumbar spine, there is no indication that such spasms resulted in abnormal gain or spinal contour.  In addition, there is no evidence documenting physician-ordered bed rest for a term consistent with a higher rating. 

With respect to any associated objective neurologic abnormalities, the Board finds that a separate evaluation for additional neurological disability is not warranted.  In February 2006, deep tendon reflexes were +2 and equal to the lower extremities, and muscle strength testing was well maintained to the lower extremities.  On VA examination in March 2006, deep tendon reflexes were equal and symmetrical in the lower extremities, sensory exam revealed good sensation to pinprick and light touch in the lower extremities, and tiptoe and heel walking were both normal.  The examiner noted that there was no definite evidence of radiculopathy on exam or according to negative EMG/NCS performed.  On VA examination in June 2007, the Veteran reported constant pain in her lower back radiating down to her hips and across the lower back.  Sensory examination was symmetrical and equal in all areas to pinprick and dull and light touch, deep tendon reflexes were symmetric and equal bilaterally, and straight leg raise was negative bilaterally.

Accordingly, entitlement to an evaluation in excess of 10 percent prior to September 27, 2010, for manifestations of residuals of compression fracture, L1, with multilevel spondylosis and degenerative disc disease primarily at T12-L1 and at L4-S1 with benign hemangiomas of the thoracic spine is not warranted.

The Veteran underwent VA examination in September 2010 at which time she denied the need for assistive devices, flare ups, and incapacitating episodes.  She reported a new symptom which started 2 months prior of locking of the mid back.  The Veteran reported that her pain level was level 8 and constant without stiffness, weakness, or fatigability.  The Veteran reported bilateral fourth and fifth toe and left great toe having constant numbness and a cold feeling.  The examiner noted, however that EMG/NCS done for these complaints in April 2009 were normal.  

Physical examination demonstrated normal posture and gait, diminished reflexes in the left Achilles of uncertain etiology, no atrophy or loss of tone, normal coordination, normal sensory to pinprick and light touch.  The Veteran demonstrated repetitive forward flexion to 60 degrees, extension as well as bilateral lateral flexion and rotation all to 30 degrees all limited by pain.  Scoliosis was noted as a developmental abnormality otherwise there was no deformity, malalignment, drainage, tenderness, edema, redness, heat, spasms, abnormal movement, guarding of movement, fatigue, lack of endurance, weakness, atrophy, incoordination, instability, or pertinent abnormal weight bearing.  The examiner noted no loss of function with repetitive use except as noted and that loss of function due to flare ups could not be determined without resorting to mere speculation.  The Veteran was diagnosed as having residuals of compression fracture L1 with multilevel spondylosis and degenerative disc disease primarily at T12, L1, and L4 through S1 with benign hemangiomas thoracic spine with no radiculopathy and mild functional limitation.

Considering the evidence of record, the Board finds that since September 27, 2010, the manifestations of the Veteran's thoracolumbar disability did not approach the severity contemplated for a rating higher than 20 percent.  Even considering limited motion due to pain and on repetitive testing, forward flexion was greater than 30 degrees, and the combined range of thoracolumbar motion was greater than 120 degrees.  In addition, there is no evidence documenting physician-ordered bed rest for a term consistent with a higher rating. 

Accordingly, entitlement to an evaluation in excess of 20 percent since September 27, 2010, for manifestations of residuals of compression fracture, L1, with multilevel spondylosis and degenerative disc disease primarily at T12-L1 and at L4-S1 with benign hemangiomas of the thoracic spine is not warranted.

Cervical Strain

The Veteran's latest claim for an increased rating for her cervical spine disability was received January 2010.  Except for the time period from December 2010 to January 31, 2011, for which a 100-percent temporary rating has been assigned, the Veteran's service-connected cervical spine disability has not been productive of forward flexion limited to 30 degrees; the combined range of motion limited to 170 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; or incapacitating episodes.

Private medical records from Dr. Kovacs indicate normal range of motion of the cervical spine in February 2009, March 2009, and April 2009.  Health records from 96th Medical Group show full range of motion of the cervical spine in March 2009 and June 2010; there was no muscle spasms noted.

The Veteran underwent VA examination in April 2010 at which time she reported worsening symptoms of pain, weakness, stiffness, fatigability, and lack of endurance but denied any incapacitating episodes for the prior twelve-month period.  Physical examination demonstrated that the neck was bilaterally symmetric without gross deformity or apparent scoliosis.  Deep tendon reflexes were +2/4 and equal bilaterally in the triceps, biceps, and  brachial radialis.  There was no atrophy, hypertrophy, or loss of tone.  Strength testing to gravity and resistance and grip strength were 5/5 and equal bilaterally.  There was normal and bilaterally equal sensation to pinprick and light touch of the upper extremities.  Cervical spine forward flexion and extension was from zero to 45 degrees, right and left lateral flexion was from zero to 35 degrees, right lateral rotation was from zero to 60 degrees, and left lateral rotation was from zero to 55 degrees.  There was no painful motion, tenderness, spasms, effusion, edema, fatigue, lack of endurance, weakness, incoordination, laxity, or instability.  The examiner also noted that there was no loss of function with repetitive use and that loss of function due to flare-ups could not be determined without resorting to mere speculation.  The examiner diagnosed the Veteran as having cervical strain with no functional impairment.

The Veteran underwent VA examination in December 2013 at which time she reported symptoms of constant daily pain encompassing entire cervical spine. She stated that she felt that she needed to crack her neck but could not because it was immobile due to fusion.  

Physical examination demonstrated forward flexion 45 degrees or greater, extension and bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 80 degrees or greater with no objective evidence of painful motion and no change after repetitive use testing.   The examiner noted that there was no localized tenderness, pain to palpation to joints/soft tissue of the cervical spine, muscle spasms or guarding of the cervical spine.  Muscle strength testing, reflex examination, and sensory examination were normal.  The examiner noted that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy, no ankylosis of the cervical spine, and no intervertebral disc syndrome of the cervical spine.  The examiner also noted that the Veteran's functional loss was less movement than normal but clarified in January 2014 that the Veteran did not have loss of function, functional impairment and/or additional limitation of range of motion of the cervical spine (neck) after repetitive use.      

The Veteran was diagnosed as having cervical strain which resolved without sequelae and without functional limitation.  She was also diagnosed as having cervical degenerative disease status post cervical discectomy and fusion without radiculopathy and mild functional limitation which was opined to be less likely than not caused by, related to, or permanently aggravated beyond its natural progression due to active service.  The examiner explained that although neck sprain or strain involved the muscles and ligaments (soft tissues) of the spinal region, spondylosis was a degenerative process involving the discs and vertebral bodies and that one was not the cause of the other.  The examiner noted that there was no nexus between the two conditions.  

Considering the evidence of record, the Board finds that apart from the period from December 10, 2010 to January 31, 2011, the manifestations of the Veteran's cervical spine disability did not approach the severity contemplated for a rating higher than 10 percent.  Even considering limited motion due to pain and on repetitive testing, forward flexion was consistently greater than 30 degrees, and the combined range of cervical motion was consistently greater than 170 degrees.  Although there were myospasms noted in the lumbar spine, there is no indication that such spasms resulted in abnormal gain or spinal contour.  In addition, there is no evidence documenting physician-ordered bed rest for a term consistent with a higher rating. 

With respect to any associated objective neurologic abnormalities, the Veteran has been diagnosed as having right cervical sensory C6 radiculopathy.  In this case, however; the examiner who conducted the June 2013 VA examination noted that such radiculopathy was the residual of nonservice-connected cervical degenerative disc disease C5-6 and C6-7, status post cervical discectomy and fusion in December 2010 and not the service-connected cervical sprain.  Thus, the Board finds that a separate evaluation for additional neurological disability is not warranted.   
  
Accordingly, entitlement to an evaluation in excess of 10 percent prior to September 27, 2010, for manifestations of residuals of compression fracture, L1, with multilevel spondylosis and degenerative disc disease primarily at T12-L1 and at L4-S1 with benign hemangiomas of the thoracic spine is not warranted.

Other Considerations

The discussion above reflects that the symptoms of the Veteran's spine disabilities are contemplated by the applicable rating criteria.  The effects of her disability, including symptoms of pain, locking, weakness, stiffness, fatigability, and lack of endurance have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  In addition, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extrascheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extrascheduler consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raised a claim of entitlement to a TDIU.  The record indicates that at the time of the VA examination in December 2013, the Veteran was employed.


ORDER

New and material evidence having been submitted, the claim for entitlement service connection for a chronic allergy disability, to include allergic rhinitis, is reopened.

New and material evidence having been submitted, the claim for entitlement service connection for an acquired psychiatric disability, to include depressive disorder, is reopened.

New and material evidence having been submitted, the claim for entitlement service connection for a chronic headache disability.

Entitlement to service connection recurrent allergic rhinitis is granted.

Entitlement to service connection for a chronic headache disability is granted.

Entitlement to an evaluation in excess of 10 percent prior to September 27, 2010, and in excess of 20 percent since September 27, 2010, for residuals of compression fracture, L1, with multilevel spondylosis and degenerative disc disease primarily at T12-L1 and at L4-S1 with benign hemangiomas of the thoracic spine, is denied.

Entitlement to an evaluation in excess of 10 percent prior to December 10, 2010 and since February 1, 2011, for cervical strain, is denied. 


REMAND

A September 2009 health care record noted that the Veteran presented with a chronic dysphoria and other depressive symptoms that had been present for years in response to chronic pain from multiple injuries. As the Veteran has physical restrictions from both service-connected and nonservice-connected disorders, a medical opinion should be sought to clarify if the Veteran's psychiatric symptoms are secondary to service-connected disability.

Service treatment records indicate that in June 1991, the Veteran had x-rays to rule out cervical neuroforaminal encroachment six months after a motor vehicle accident due at which time she complained of right upper extremity paresthesias.  In August 1991, the Veteran reported that she was only having intermittent right paresthesias.  In August 1996, the Veteran presented for neurology consultation at which time she reported that since 1991 she had been having intermittent numbness on right side of the body.  At a June 2013 VA examination, the examiner diagnosed her as having right humerus enchondroma, right cervical sensory C6 radiculopathy, and right elbow lateral epicondylitis.  The June 2013 VA examiner did not provide an opinion as to whether any of the Veteran's right upper extremity disorders were related to her active duty service.  As such, a medical opinion should be sought to determine if any of the Veteran's right upper extremity disorders are in any related to active service.

Here, neither the January 2010 nor the July 2010 VA examiner actually provided a medical opinion as to whether the Veteran's asthma was secondary to the allergic rhinitis.  As such, a medical opinion should be sought to make this determination.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if she has received any VA or non-VA medical treatment for any acquired psychiatric disability, right upper extremity disability, and asthma that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records.  These records should then be associated with the claims folder.  The Veteran should be advised that she may also submit any evidence relative to the claims at issue.

2.  The Veteran should be afforded an examination by a VA psychiatrist or psychologist.  The examiner is to be provided access Virtual VA and VBMS.  The examiner must specify in the report that Virtual VA and VBMS records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should identify all current chronic psychiatric disorders and provide an opinion as to whether it is at least as likely as not that any such disorder is related in any way to (caused by or permanently aggravated by) the Veteran's active duty service or service-connected disability.  The examiner should provide a complete explanation based on specific fact of the case for any opinion provided.

3.  The Veteran should be afforded an examination by a VA neurologist.  The examiner is to be provided access Virtual VA and VBMS.  The examiner must specify in the report that Virtual VA and VBMS records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  
The examiner should identify all current chronic right upper extremity neurological  disorders and provide an opinion as to whether it is at least as likely as not that any such disorder is related in any way to (caused by or permanently aggravated by) the Veteran's active duty service or service-connected disability.  The examiner should provide a complete explanation based on case specific facts and evidence for any opinion provided.
  
4.  The Veteran should be afforded an examination by a VA allergist.  The examiner is to be provided access Virtual VA and VBMS.  The examiner must specify in the report that Virtual VA and VBMS records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should determine if the Veteran has a diagnosis of chronic asthma, and if so, provide an opinion as to whether it is at least as likely as not that such disorder is related in any way to (caused by or permanently aggravated by) the Veteran's active duty service or service-connected disability.  The examiner should provide a complete explanation based on case specific facts and evidence for any opinion provided.
  
5.  The Veteran is to be notified that it is her responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  The case should be readjudciated and if the benefits sought are not granted in full, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


